EXHIBIT 10.1

SIXTH AMENDMENT TO THE
INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT

This Sixth Amendment to the Independent Contractor Consultancy Agreement (the
“Sixth Amendment”) is made and entered into by and between Ross Stores, Inc.
(the “Company”) and Norman A. Ferber (the “Contractor”).  For the purposes of
this agreement, the “Company” includes subsidiaries, parents and affiliates of
Ross Stores, Inc.  The Company and Contractor previously entered into an
Independent Contractor Consultancy Agreement that originally became effective
February 1, 2000 and continued in effect until January 31, 2001.  The original
Consultancy Agreement was extended from February 1, 2001 until January 31, 2006
through five successive Amendments to the Consultancy Agreement (together, the
“Consulting Agreement”).  It is now the intention of the Company and the
Contractor to further amend the Consulting Agreement as set forth below. 
Accordingly, the Company and the Contractor now agree as follows:

 

A.

Amendments.

 

 

 

 

 

Paragraph 2.3, will be added as follows:

 

 

 

 

 

2.3          Life Insurance.  Within 30 days of the execution of this Sixth
Amendment, Company will pay to Contractor the sum of $12,840 (the “Life
Insurance Premium Benefit”), which is an amount the parties hereby agree is the
sum of the estimated annual premiums for the three-year term of this Sixth
Amendment for a policy of life insurance on the life of Contractor (the policy
will be issued for the benefit of the Norman A. Ferber and Rosine Ferber 2001
Insurance Trust or as otherwise designated by Contractor), with a death benefit
in the amount of $2,000,000.  In addition to such sum, Company shall pay to
Contractor at the same time as its payment of the Life Insurance Premium Benefit
an amount necessary to enable Contractor to realize the Life Insurance Premium
Benefit net of any federal, state and local income tax liability attributable to
such payments by the Company.  For such purpose, Contractor shall be deemed to
pay federal, state and local income taxes at the highest applicable marginal
rates.  Contractor will designate the beneficiaries of such life insurance.

 

 

 

 

 

Paragraph 8.1, will be amended in its entirety to read as follows:

 

 

 

 

 

8.1          Term.  This Sixth Amendment is effective as of February 1, 2006
(“Effective Date”) and will continue until January 31, 2009 (“Consultancy
Termination Date”).  This Consulting Agreement is renewable upon the mutual
consent of both parties.  The terms of such renewal must be in writing and
signed by both Company and Contractor.




 

 

Paragraph 8.2 will be amended in its entirety to read as follows:

 

 

 

 

 

8.2          Termination of Agreement Prior To The Consultancy Termination
Date.  Other than as provided in subsection 8.4 below (“Termination Due to
Death”), Contractor shall receive the full annual fees specified in subsection
2.1 for the duration of this Agreement or any renewal term, regardless of
whether this Agreement terminates prior to the Consultancy Termination Date,
unless the Agreement is terminated by Company for Cause or by Contractor without
Good Reason.  For purposes of this Agreement, “Cause” shall mean Contractor’s
breach of sections 5 (“Confidentiality”) and 7 (“No Conflict of Interest”) and
“Good Reason” shall mean Company’s material breach of this Agreement.

 

 

 

 

 

Paragraph 8.4, will be added as follows:

 

 

 

 

 

8.4          Termination Due to Death.  In the event of Contractor’s death, this
Consulting Agreement will immediately terminate and no further fees will be
owed.

 

 

 

 

 

Paragraph 9.5, will be amended in its entirety to read as follows:

 

 

 

 

 

9.5          Entire Agreement.  This Sixth Amendment to the Consultancy
Agreement, along with the Fifth, Fourth, Third, Second and First Amendments to
the Consultancy Agreement and the original Consultancy Agreement that became
effective February 1, 2000, constitute the entire agreement between the parties
relating to this subject matter and all prior or contemporaneous oral or written
agreements concerning such subject matter, including relevant terms from the
parties’ prior Amended and Restated Employment Agreement and subsequent
amendments.  The terms of the Sixth Amendment, and the surviving terms of the
prior amendments and the original Consultancy Agreement, will govern all
services undertaken by Contractor for Company beginning February 1, 2006 and
continuing until January 31, 2009, unless otherwise agreed in writing by the
parties.

 

 

 

 

B.

No Other Modifications.

 

 

 

 

 

Except as modified by this Sixth Amendment, the original Consultancy Agreement
that became effective February 1, 2000 and the First, Second, Third, Fourth and
Fifth Amendments thereto shall remain in force and effect during the term of
this Amendment.

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment, effective February
1, 2006.


 

Company:

 

Contractor:

 

 

 

 

 

Ross Stores, Inc.

 

Norman A. Ferber

 

 

 

 

 

By:

/s/ Michael Balmuth

 

By:

/s/ Norman A Ferber

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

  Michael Balmuth

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

Title:

Vice Chairman, CEO, Pres

 

Date:

2/14/06

 

 

 

 

 

 

 

Date:

2/14/06

 

 

 

2